DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/8/2022 have been fully considered but they are not persuasive.
Applicant argues:
The Office Action asserted that the graph interface in Figure 2 of Kim corresponds to the "networked map of nodes" of independent claim 1. (See pages 3-4 of the Office Action.) As shown in Figure 2 of Kim, the graph interface displays one node that includes one audio-visual content name ("Secret Garden"), and several nodes linked to the content name node that include attributes of that audio-visual content, such as content type ("movie"), cast members ("Ha Ji Won" and "Hyun Bin"), genre, etc., corresponding to that content name. The nodes are selected by a user to be used as a search query. (See paragraphs [0028-29] of Kim.) The system returns and displays a content list corresponding to the search query. (See id. at paragraphs [0031-32].)
As further shown in Figure 2 of Kim, all nodes correspond to a single audio-visual content ("Secret Garden"). Kim does not disclose that the graph interface includes multiple audio-visual contents. (See generally id.) Rather, Kim discloses and teaches that node information corresponding to a single audio-visual content is displayed in the form of the graph interface, and that information about other audio-visual contents are displayed later in the form of a list of such audio-visual contents. (See id. at claims 1-2 and paragraphs [0025-27] "extract a content name ... output knowledge information corresponding to the content name ... in the form of a graph." And, see id. at claims 4-6 and paragraphs [0028-32] "convert the graph node information selected by the mobile device 110 to a search query ... convert the interpreted search query ... and transmit a content list.")
Further, as shown in Figure 2 of Kim, the branches in the graph interface only show attributes of the single audio-visual content. In other words, Figure 2 of Kim displays a main node naming the single audio-visual content, i.e. "Secret Garden," connected to its attribute nodes, such as storyline (Cinderella syndrome), type of content (Movie), Writer, Director, actors (Hyun Bin, Ha Ji Won), genre, etc. The graph interface of Kim, however, does not disclose, teach, or suggest multiple nodes each corresponding to a different audio-visual content linked to each other.
Accordingly, Applicant respectfully submits that Kim does not disclose, teach, or suggest "wherein each of the desirable content items is a different audio-visual content; display, on the user interface, a networked map of nodes corresponding respectively to the desirable content items ... ; ... the desirable content items corresponding respectively to each node," as recited by currently amended independent claim 1, and analogously recited by currently amended independent claim 11.

Examiner respectfully disagrees.  Applicant misconstrues Examiner’s position.  As cited in the previous office action, Para 0025-0027 of Kim is relied upon to teach a search for related information to a content based on watch history and related information. 
As previously discussed in an earlier office action (Final rejection dated 11/2/2020, Page 3, Line 28 – Page 4, Line 13), “Secret Garden” is a television show starring actors Hyun Bin and Ha Ji Won. Therefore, Examiner has interpreted the node “movie” which is linked to the node “Cinderella Syndrome” as a node to a different audio-visual content.  Further, the “Drama” node is directly connected to the “Cinderella Syndrome” when according to the Applicant’s interpretation, it should be connected to the “Genre” node.  Regardless, as explained, the nodes of this related knowledge information graph are all interpreted as different pieces of related knowledge, wherein the first node connected to the “Secret Garden” node is interpreted as a first related knowledge information and a second node corresponds to a second related knowledge information.  
Therefore, examiner believes applicant has misconstrued figure 2 as a related knowledge information graph only that only describes “Secret Garden”, and examiner maintains that the related knowledge information graph teaches multiple content items teaches applicant’s feature of a networked map of nodes corresponding respectively to the desirable content items.  Kim was not relied upon to teach “wherein each of the desirable content items is a different audio-visual content; the desirable content items corresponding respectively to each node.”  
However, as discussed in the previous office action, Wang was relied upon to teach, “wherein each of the desirable content items is a different audio-visual content. the desirable content items corresponding respectively to each node.”  Para 0035 and Fig. 7 of Wang teaches a tag tree may adopt a part or all of the hierarchical structure (e.g., tag-relationship map).  Fig. 7 teaches a tag tree (i.e. Kim’s feature of a graph with nodes) wherein each node of the tag tree is associated with one or more video titles, and each video title is associated with one or more nodes in the tag tree.  
Examiner maintains Kim’s feature of outputting a related knowledge information graph interface of nodes, wherein some of the nodes are content and related knowledge information and Wang’s feature of a tag tree of content wherein each tag is associated with one or more video titles teaches applicant’s feature of displaying a networked map of nodes corresponding respectively to the desirable content items wherein each is a different audio visual content.

Applicant argues:
Muntes discloses a "pattern analyzer" that receives a graph (a data structure stored in the memory) that has been generated based on event data ad topology information for components in a network. (See paragraph [0041] of Muntes.) As further described in Muntes, the pattern analyzer extracts patterns from the graph based on the identified anomalous regions. (See id. At paragraph [0043].) The pattern analyzer then begins comparing the extracted pattern to each pattern in a pattern library. (See id. at paragraph [0045].) The analyzer may iterate through each pattern in the pattern library and perform certain operations, where the pattern from the pattern library for which the pattern analyzer is currently performing operations is hereinafter referred to as the selected pattern. (See id.) Muntes further states that the pattern analyzer calculates a similarity scores between the extracted pattern and the selected pattern, determines a similarity score by map ping nodes/edges in the extracted pattern to nodes/edges in the selected pattern and then determining a similarity between each of the mapped elements. (See id. at paragraph [0046].) Further, FIG. 3 of Muntes merely shows an example interface displaying a mapping between two pattern 301 and 302, and an example similarity score 303 for the patterns 30 I and 302. As such, Muntes discusses similarities between two patterns, and mapping two patterns with each other.
Applicant respectfully submits that Muntes lacks any disclosure, teaching, or suggestion that the displayed distances between the nodes in a pattern are based on similarities of the nodes of that same pattern. Therefore, Muntes fails to disclose, teach, or suggest "display, on the user interface, a networked map of nodes corresponding respectively to the desirable content items, wherein a distance between a first node and a second node of the networked map, when displayed on the user interface, is based on a similarity of a first metadata describing a first desirable content item corresponding to the first node to a second metadata describing a second desirable content item corresponding to the second node," as recited by currently amended independent claims 1 and 11.

Examiner respectfully disagrees.  Applicant misconstrues examiner’s position.  Cited Para 0083 of Muntes teaches, “If the selected nodes are more than a specified distance apart, e.g. more than four edges away from each other, the analyzer may determine that the selected nodes are not topologically similar. Additionally, the analyzer can consider relationship types and attributes of the edges for the selected nodes.”  Examiner’s interprets that the further away the selected nodes are, the less similar they are.  Therefore, Examiner maintains Muntes’ feature of a relationship between nodes where distance between nodes is analyzed as a similarity teaches applicant’s feature of a map of nodes wherein a distance between a first and second node is based on similarity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 10, 11, 13, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim ("Kim" US 20130166590), and further in view of Wiser et al. ("Wiser" US 20100031162), Wang ("Wang" US 20190286744), and Muntes-Mulero et al. ("Muntes" US 20190286757).

Regarding claim 1, Kim teaches a content recommendation system comprising: 
a computing platform including a hardware processor and a system memory; [Kim – Para 0047: teaches a computer executing high level code and read-only memory (ROM), random access memory (RAM), flash memory, and the like]
a content surfacing software code stored in the system memory, the content surfacing software code providing a user interface; [Kim – Para 0047: teaches the described hardware devices may be configured to act as one or more software modules.  Para 0032: teaches a smart agent server converting a content list to correspond to a user interface and transmitting to the smart TV]
the hardware processor configured to execute the content surfacing software code to: [Kim – Para 0047: teaches a computer executing high level code]
receive an initiation signal identifying a user; [Kim – Para 0022: teaches a user logging in the smart TV]
identify a plurality of content items as desirable content items to the user based on the user and metadata describing each of the desirable content items; [Kim – Para 0025-0028: teaches identifying a plurality of recommended content based on watch history of the user and related knowledge information]
display, on the user interface, a networked map of nodes corresponding to content items, when displayed on the user interface, a first metadata corresponding to a first node and a second metadata corresponding to the second node [Kim – Para 0010, 0026-0028, 0035, Fig. 2: teaches outputting a related knowledge information graph interface of nodes corresponding respectively to the broadcasting content and VOD content for recommendation, a first related knowledge information corresponding to a first node and second related knowledge information corresponding to the second node.]
wherein the nodes of the networked map, when displayed on the user interface, are the content items and selectable by the user.  [Kim – Para 0010, 0026-0028, 0035, Fig. 2: teaches outputting a related knowledge information graph interface, wherein the nodes of the related knowledge information graph are depicting broadcasting content and VOD content for recommendation and selected by the user]
Kim teaches identifying a plurality of content as desirable content items but does not explicitly teach identifying content in response to receiving the initiation signal, wherein each of the desirable content items is a different audio-visual content;
Further, Kim teaches generate a networked map of nodes of content items, but does not explicitly teach generate a networked map of nodes corresponding respectively to the desirable content items,
Further, Kim teaches a first node and a second node of the networked map, of a first metadata corresponding to the first node and a second metadata corresponding to a second node, but does not explicitly teach wherein a distance between a first node and a second node is based on a similarity of a first metadata describing a first desirable content item to a second metadata describing a second desirable content item; and
Further, Kim teaches wherein the nodes of the networked map are displayed but does not explicitly teach wherein the nodes of the networked map are displayed are respective thumbnail images obtained from the desirable content items corresponding respectively to each node.

However, Wiser teaches identifying a plurality content in response to receiving the initiation signal, [Wiser – Para 0563: teaches in response to a user identification, presenting the stored programming content in the category]
a first metadata describing a first desirable content item and a second metadata describing a second desirable content item [Wiser – Para 0103, 0126, 0313: teaches a first metadata describing a first respective content and a second metadata describing a second respective content by attributes such as content ID, show/movie/episode titles, cast members, genre, program description and plot]
wherein the nodes of the networked map are displayed are respective thumbnail images obtained from the desirable content items corresponding respectively to each node.  [Wiser – Para 0272, 0284, Figs. 31A-C: teaches a selectable thumbnail image or video of the content]
Kim and Wiser are analogous in the art because they are from the same field of content delivery [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s networked map in view of Wiser to thumbnails for the reasons of helping the user to make easier and faster selections by providing a visual of the desired content.
Kim and Wiser teaches identifying a plurality of content as desirable content items but does not explicitly teach wherein each of the desirable content items is a different audio-visual content;
Further, Kim and Wiser teaches generate a networked map of nodes of content items, but does not explicitly teach generate a map of nodes corresponding respectively to the desirable content items, wherein a distance between a first node and a second node is based on a similarity of a first metadata describing a first desirable content item to a second metadata describing a second desirable content item; and
Further, Kim and Wiser teaches wherein the nodes of the networked map are displayed but does not explicitly teach wherein the nodes of the map are displayed depicting the desirable content items corresponding respectively to each node.

However, Wang teaches wherein each of the desirable content items is a different audio-visual content; [Wang – Para 0035, Fig. 7, 8: teaches each node of the tag tree is associated with one or more video titles; and each video title is associated with one or more nodes in the tag tree]
generate a map of nodes corresponding respectively to the desirable content items, [Wang – Para 0035, Fig. 7, 8: teaches When a tag tree is built based on the hierarchical structure shown in FIG. 7, the zoomable user interface may be formed as shown in FIG. 8. The tag tree may adopt a part or all of the hierarchical structure (e.g., tag-relationship map) shown in FIG. 7. Further, each node of the tag tree is associated with one or more video titles; and each video title is associated with one or more nodes in the tag tree]
wherein the nodes of the map are displayed depicting the desirable content items corresponding respectively to each node. [Wang – Para 0035, Fig. 7, 8: teaches When a tag tree is built based on the hierarchical structure shown in FIG. 7, the zoomable user interface may be formed as shown in FIG. 8. The tag tree may adopt a part or all of the hierarchical structure (e.g., tag-relationship map) shown in FIG. 7. Further, each node of the tag tree is associated with one or more video titles; and each video title is associated with one or more nodes in the tag tree]
Kim, Wiser, and Wang are analogous in the art because they are from the same field of user interfaces for television [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Wiser’s map of nodes in view of Wang to content trees for the reasons of improving the user experience by organizing relevant content and presenting it to the user via the user interface.
Kim, Wiser, and Wang teaches generate a networked map of nodes of content items, but does not explicitly teach a map of nodes corresponding respectively to the content items, wherein a distance between a first node and a second node is based on a similarity of a first metadata describing a first desirable content item to a second metadata describing a second desirable content item; and

However, Muntes teaches a map of nodes corresponding respectively to the content items, wherein a distance between a first node and a second node is based on a similarity of a first metadata describing a first desirable content item to a second metadata describing a second desirable content item; and [Muntes – Para 0045, 0046, 0083, 0020: teaches a specified distance apart a first selected node and a second selected node is based on a similarity of a first metadata attribute and a second metadata attribute, wherein the analyzer determines similarity score based on similar attributes]
 If the selected nodes are more than a specified distance apart, e.g. more than four edges away from each other, the analyzer may determine that the selected nodes are not topologically similar.  Para 0045, 0046: teaches the analyzer may utilize metadata to identify similar patterns, wherein similarities between elements can be based on a similarity of attribute values] 
Kim, Wiser, Wang, and Muntes are analogous in the art because they are from the same field of node mapping [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Muntes, and Wang’s node graph in view of Muntes to node placement for the reasons of presenting a similarity between content by placing the node further or closer to each other on the generated map.

Regarding claim 3, Kim, Wiser, Wang, and Muntes teaches the content recommendation system of claim 1, wherein each of the desirable content items comprises one of a television program and a movie. [Wiser – Para 0066: teaches content such as television programs, movies, etc.]

Regarding claim 7, Kim, Wiser, Wang, and Muntes teaches The content recommendation system of claim 1, wherein the plurality of content items are identified as desirable content items to the user based on at least one of a character archetype, a character motivation, or a story archetype of each of the plurality of content items, and [Wang – Para 0035, Fig. 8: teaches when the user enters or chooses "Fairy Tale," a first level interface 801 of the zoomable user interface may be shown on the display of the TV set. The first level interface 801 shows 5 clusters of posters (i.e. video titles), including a poster of movie "Moana" of the main category "Fairy Tale" (i.e. root node) and posters associated with four sub categories (first level nodes in the tag tree) "Princess," "Animal," "Witch," and "Dinosaur."]
wherein the hardware processor is further configured to execute the content surfacing software code to [Kim – Para 0047: teaches the described hardware devices may be configured to act as one or more software modules.  Para 0032: teaches a smart agent server converting a content list to correspond to a user interface and transmitting to the smart TV] 

Regarding claim 10, Kim, Wiser, Wang, and Muntes teaches the content recommendation system of claim 1, wherein the hardware processor is further configured to execute the content surfacing software code to:  32 I8-DIS-279-MEDIA-US-UTLAttorney Docket No.: 0260577 
receive one of a content selection data or a content rejection data identifying one of the desirable content items; and [Kim – Para 0028: teaches a graph node information selected by the user]
dynamically rearrange the networked map in response to receiving the one of the content selection data or the content rejection data.  [Kim – Para 0026: teaches the graph can be updated to display nodes and edges that are associated with the query input]

In regards to method claim 11, 13, 17, and 20, claim(s) 11, 13, and 20 recite(s) limitations that is/are similar in scope to the limitations recited in claims 1, 3, 7, and 10. Therefore, claim(s) 11, 13, 17, and 20 is/are subject to rejections under the same rationale as applied hereinabove for claim 1, 3, 7, and 10.

Claims 2, 9, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Wiser, Wang, and Muntes as applied to claim 1 above, and further in view of Itoh et al. ("Itoh" US 20160255410).

Regarding claim 2, Kim, Wiser, Wang, and Muntes do not explicitly teach claim 2.  However, Itoh teaches The content recommendation system of claim 1, wherein the respective thumbnail images, when displayed on the user interface, are sized according to their predicted desirability to the user.  [Itoh – Para 0032, 0067, 0074, Fig. 7: teaches if the recommendation level is greater than a predetermined threshold value, the thumbnail will be displayed in a large size]
Kim, Wiser, Wang, Muntes, and Itoh are analogous in the art because they are from the same field of recommendations [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Wiser, Wang, and Muntes’ thumbnails in view of Itoh to thumbnail sizes for the reasons of making the most desirable content the easiest to view for user selection.

Regarding claim 9, Kim, Wiser, Wang, and Muntes teaches the content recommendation system of claim 1, wherein the hardware 15processor is further configured to execute the content surfacing software code to: 
receive a content selection data identifying one of the desirable content items as a selected content item; and [Kim – Para 0028: teaches a graph node information selected by the user]
Kim, Wiser, Wang, and Muntes do not explicitly teach navigate to a content recommendation window of the user interface.  

However, Itoh teaches navigate to a content recommendation window of the user interface. [Itoh – Para 0069: teaches in response to a selection of a thumbnail by the user, transitioning to a viewing reservation screen or a recording reservation screen, or guide to a preview video of the content]
In addition, the rationale of claim 2 is used for claim 9.  

In regards to method claim 12 and 19, claim(s) 12 and 19 recite(s) limitations that is/are similar in scope to the limitations recited in system claims 2 and 9. Therefore, claim(s) 12 and 19 is/are subject to rejections under the same rationale as applied hereinabove for claim 2 and 9.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Wiser, Wang, and Muntes as applied to claim 3 above, and further in view of Katardjiev et al. ("Katardjiev" US 20190087435).

Regarding claim 4, Kim, Wiser, Wang, and Muntes do not explicitly teach claim 4.  However, Katardjiev teaches the content recommendation system of claim 1, wherein the similarity of the first metadata to the second metadata is determined per storyline of at least one of the first desirable content item or the second desirable content item.  [Katardjiev – Para 0092: teaches whether two items are similar or not based on the correlation of their metadata, for example, if the plotlines, actors, writers are similar]
Kim, Wiser, Wang, Muntes, and Katardjiev are analogous in the art because they are from the same field of recommendation systems [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Wiser, Wang, and Muntes’ content similarity in view of Katardjiev to plotline similarity for the reasons of providing different levels of similarity for recommendations.

In regards to method claim 14, claim(s) 14 recite(s) limitations that is/are similar in scope to the limitations recited in claims 4. Therefore, claim(s) 14 is/are subject to rejections under the same rationale as applied hereinabove for claim 4.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Wiser, Wang, and Muntes as applied to claim 3 above, and further in view of Chaudhri et al. ("Chaudhri" US 20070189737).

Regarding claim 5, Kim, Wiser, Wang, and Muntes do not explicitly teach claim 5.  However, Chaudhri teaches The content recommendation system of claim 1, wherein each of the thumbnail images, when displayed on the user interface, depicts a character from the desirable content item corresponding respectively to each node.  [Chaudhri – Para 0177: teaches the thumbnail images may be TV characters, TV scenes, or TV posters]
Kim, Wiser, Wang, Muntes, and Chaudhri are analogous in the art because they are from the same field of multimedia content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Wiser, Wang, and Muntes’ thumbnail in view of Chaudhri to character images for the reasons of making content easily identifiable by presenting a character from that content.

In regards to method claim 15, claim(s) 15 recite(s) limitations that is/are similar in scope to the limitations recited in claims 5. Therefore, claim(s) 15 is/are subject to rejections under the same rationale as applied hereinabove for claim 5.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Wiser, Wang, and Muntes as applied to claim 1 above, and further in view of Preisman et al. ("Preisman" US 20050240963) and Styles (“Styles” US 7797328).

Regarding claim 6, Kim, Wiser, Wang, and Muntes teaches the content recommendation system of claim 1, wherein the hardware processor is further configured to execute the content surfacing software code to:  
20receive a content selection data identifying one of the desirable content items as a selected content item; and  31 18-DIS-279-MEDIA-US-UTLAttorney Docket No.: 0260577 [Kim – Para 0028: teaches a graph node information selected by the user]
Kim, Wiser, Wang, and Muntes do not explicitly teach navigate to a character biography window of the user interface, the character biography window profiling a character from the selected content item and enabling identification of at least one other character in another desirable content item having character traits similar to the character.

However, Preisman teaches navigate to a character biography window of the user interface, the character biography window profiling a character from the selected content item [Preisman-Para 0060: teaches The viewer can also select a cast option to retrieve information regarding the actors in the movie or program, their characters and select a specific biography or filmography for a member of the cast]
Kim, Wiser, Wang, Muntes, and Preisman are analogous in the art because they are from the same field of displaying content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Wiser, Wang, and Muntes in view of Preisman to character biography for the reasons of providing the user with more information about the content.
Kim, Wiser, Wang, Muntes, and Preisman do not explicitly teach and enabling identification of at least one other character in another desirable content item having character traits similar to the character.

However, Styles teaches and enabling identification of at least one other character in another desirable content item having character traits similar to the character.  [Styles – Col. 2, Line 49-67: teaches identifying at least one of the plurality of works that has a first work character that has a character quality that is substantially similar to the specified first desired character type.] 
Kim, Wiser, Wang, Muntes, Preisman and Styles are analogous in the art because they are from the same field of searching content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Wiser, Wang, Muntes, and Preisman in view of Styles to character identification for the reasons of providing the user with different content with characters similar to the one that is recommended.

In regards to method claim 16, claim(s) 16 recite(s) limitations that is/are similar in scope to the limitations recited in claims 6. Therefore, claim(s) 16 is/are subject to rejections under the same rationale as applied hereinabove for claim 6.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Wiser, Wang, and Muntes as applied to claim 3 above, and further in view of Hsu et al. ("Hsu" US 20180367856).

Regarding claim 8, Kim, Wiser, Wang, and Muntes do not explicitly teach claim 8.  However, Hsu teaches The content recommendation system of claim 7, wherein the plurality of content items are further identified as desirable content items to the user based on a user consumption profile of the user.  [Kim – Para 0025, 0038: teaches the extracting content names from the watch history and transmitting to a related knowledge search unit of the search recommendation server]

In regards to method 18, claim(s) 18 recite(s) limitations that is/are similar in scope to the limitations recited in claim 8. Therefore, claim(s) 18 is/are subject to rejections under the same rationale as applied hereinabove for claim 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/           Examiner, Art Unit 2426



/NASSER M GOODARZI/           Supervisory Patent Examiner, Art Unit 2426